IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DR. STEVEN GREENFIELD,                     :   No. 405 MAL 2020
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
HANOVER AREA SCHOOL DISTRICT,              :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.